Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed June 2, 2022, no claims were amended.

Applicant argued that, see page 5 Section A, filed June 2, 2022 with respect to claims 11, 13, 15 and 17, “…Applicant respectfully submits that Ericsson and Gunnarsson fail to teach, disclose, or suggest all features recited by independent claim 11. For example, Applicant respectfully disagrees with the Examiner's interpretation and submits that the feature "suspend all RBs" (as stated in "[f]or LTE re-establishment the UE will upon initiation suspend all RBs except SRB0" at page 1, section 3, of Ericsson, and "[w]hen the wireless device initiates the RRC connection re-establishment procedure, the wireless device is arranged to suspend all RBs except SRBO" at paragraph [0142] of Gunnarsson) is a completely different concept from "release radio resources" of the present application, as recited in independent claim 11, which includes "associated Radio Link Control (RLC) entities, Packet Data Convergence Protocol (PDCP) entities and Service Data Adaptation Protocol (SDAP) for all established radio bearers which do not include a Signaling Radio Bearer 0 (SRBO), as recited in independent claim 11. 
Additionally, Applicant respectfully submits that the feature "indicate, by an RRC layer, an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE" of independent claim 11 is neither disclosed nor suggested by any of the cited references. Applicant respectfully submits that to a person skilled in the art, "fallback" means to switch to a different procedure during a given procedure. However, neither Ericsson nor Gunnarsson describes switching to a different procedure during a given procedure. Therefore, the cited references do not teach or suggest an RRC connection reestablishment fallback indication. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 11, Ericsson clearly teaches release radio resources including associated Radio Link Control (RLC) entities, Packet Data Convergence Protocol (PDCP) entities and Service Data Adaptation Protocol (SDAP) for all established radio bearers which do not include a Signaling Radio Bearer 0 (SRB0) (see sections 2-4, for LTE re-establishment, a UE suspending all RBs except for SRB0 when starting up; then, the UE sends an RRC connection re-establishment request message on SRB0. As shown in 5.3.7.1-2, the UE sends the RRC connection re-establishment request message to an EUTRAN, the EUTRAN sends an RRC connection re-establishment rejection message to the UE, and when an RRC connection re-establishment rejection message is returned thereby, the UE will execute an action when leaving the RRC connection state and notify an NAS layer that the RRC connection fails, which will trigger the NAS layer to execute recovery, which comprises newly configuring an RRC connection, clearly the UE will release resources including associated Radio Link Control (RLC) entities, Packet Data Convergence Protocol (PDCP) entities and Service Data Adaptation Protocol (SDAP) for all established radio bearers and keep the RBs that do not include SRB0, in this case the network sends an RRC connection setup message on SRBO and the normal RRC connection setup follows after that, avoiding the UE from performing a new RACH); and 
indicate, by an RRC layer, an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE  (see proposal 3, to enhance NR RRC re­ establishment, the enhancement are completed by: sending a re-establishment message on SRB1; and supporting immediate NAS recovery (RRC connection establishment) in case of RRC re-establishment failure, see also section 3, in case it gets back the RRCConnectionReestabishmentReject the UE will perform actions upon leaving RRC connected state and inform NAS layer about RRC connection failure, this will trigger the NAS layer to perform recovery which includes a new RRC connection setup / an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE, per instant specification paragraphs 0031, 0032, 0041, “a fallback method in an RRC connection reestablishment procedure implemented by UE”, clearly Ericsson teaches  indicate, by an RRC layer, an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE, by disclosing an RRC connection reestablishment procedure implemented by UE, a fallback method, the broadly claimed limitation did not claimed an specific “fallback” method).

Applicant argued that, see page 6 last line and page 7 paragraphs 1-2, filed June 2, 2022 with respect to claims 11, 13, 15 and 17, “…A similar argument applies to Gunnarsson. 
In view of at least the reasons presented above, Applicant respectfully submits that amended independent claim 11 is patentably distinguishable over Ericsson and Gunnarsson. Independent claims 13, 15, and 17 include features similar to those in independent claim 11. Thus, independent claims 13, 15, and 17 are also patentably distinguishable over Ericsson and Gunnarsson for at least the same reasons. Withdrawal of the pending rejections is therefore respectfully requested.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 11, Gunnarsson clearly teaches release radio resources including associated Radio Link Control (RLC) entities, Packet Data Convergence Protocol (PDCP) entities and Service Data Adaptation Protocol (SDAP) for all established radio bearers which do not include a Signaling Radio Bearer 0 (SRBO) (see para. 0141-0148, when the wireless device initiates the RRC connection re-establishment procedure, the wireless device is arranged to suspend all RBs except SRB0; reset MAC and release any SCell(s), if configured. Furthermore, the wireless device applies the default physical channel configuration, applies the default semi-persistent scheduling configuration and applies the default MAC main configuration); and indicate, by an RRC layer, an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE (see para. 0141-0148, the UE re-establishes the Packet Data Convergence Protocol, PDCP, and Radio Link Control, RLC, for SRB1. A radio resource configuration procedure is performed in accordance with a received radioResourceConfigDedicated information element of the response message Si42. Re-establishment of the signaling radio bearer, SRB1, is completed when a confirmation message Si43 RRCConnectionReestablishmentComplete is received from the UE in the eNB. Prior to receiving the feedback message, the messages are exchanged on a signaling radio bearer, SRB0, per instant specification paragraphs 0031, 0032, 0041, “a fallback method in an RRC connection reestablishment procedure implemented by UE”, clearly Ericsson teaches  indicate, by an RRC layer, an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE, by disclosing an RRC connection reestablishment procedure implemented by UE, a fallback method, the broadly claimed limitation did not claimed an specific “fallback” method).

2. Applicant argued that, see page 7 Section B, filed June 2, 2022 with respect to claims 12, 14, 16 and 18, “…As discussed above, amended independent claims 11, 13, 15, and 17 are patentably distinguishable over Ericsson. 
As such, claim 12 depending from and further limiting patentable independent claim 11, claim 14 depending from and further limiting patentable independent claim 13, claim 16 depending from and further limiting patentable independent claim 15, and claim 18 depending from and further limiting patentable independent claim 17 are, a fortiori, also patentably distinguishable over Ericsson and Gunnarsson, as well as Ericsson and Gunnarsson in combination with any other cited reference, such as Ericsson805, for at least the reasons presented above, and also for additional limitations contained in the dependent claims. 
Withdrawal of the pending rejection is therefore respectfully requested.

In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons, claims 11, 13, 15 and 17 are not allowable.


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469